Citation Nr: 1518019	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Oro Valley Hospital on June 5, 2013 and June 6, 2013.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions dated in June 2013 and July 2013 by the Department of Veterans Affairs Medical Center (VAMC) in Tucson, Arizona.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran received medical services from Oro Valley Hospital on June 5, 2013 and June 6, 2013.

2.  The Veteran does not have any service-connected disability. 

3.  The preponderance of the evidence shows that a VA medical facility was feasibly available on June 5, 2013 and June 6, 2013 and an attempt to use such facility beforehand would have been considered reasonable by a prudent layperson. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical services the Veteran received at Oro Valley Hospital on June 5, 2013 and June 6, 2013 are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1000, 17.1001, 17.1002 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the duty to notify and assist under the Veterans Claims Assistance Act (VCAA) is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The Board observes that the provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The Veteran was sent letters dated in June 2013 and July 2013 indicating that VA has a duty to notify the Veteran to provide information and evidence to substantiate his claim.  The Veteran was specifically told that it was his responsibility to support the claim with appropriate evidence.  Unfortunately, the letter did not notify the Veteran how to substantiate his specific claim on appeal.  The Board finds that lack of notice through a letter did not affect the essential fairness of the adjudication because the Veteran demonstrated that he had actual knowledge of the information that was not provided.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  In this case, the Veteran established that he had actual knowledge of the criteria to establish medical payment or reimbursement for medical treatment at a non-VA facility.  The Board notes that the Veteran was provided with the pertinent laws and regulations in a September 2013 statement of the case (SOC).  In the September 2013 substantive appeal, the Veteran indicated that he read the SOC and he applied the legal standard to his case.  In that regard, the Veteran asserted in the substantive appeal that as lay person with an average knowledge of health, that he went to a VA facility first seeking emergent care, but that he had waited three hours without seeing a doctor and he felt that he could not go any longer without medical care.  He also asserted that when he went to Oro Valley Hospital, the VA ER was not open.  The Veteran also cited to relevant VA laws in support of his contentions.  Accordingly, the Board concludes that the record on appeal shows that the Veteran had actual knowledge of the information that was not provided to the Veteran through a notice letter, that he actually submitted such evidence in support of his claim and therefore, the above notice error did not affect the essential fairness of the Board's decision.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004).

Furthermore, in the June 2013 and July 2013 decisions, VAMC informed the Veteran of the reason for the disallowance.  The decision notified the Veteran of the criteria that must be met to receive payment or reimbursement for medical treatment by a private facility.  He was also provided with notice of procedural and appellate rights.  Accordingly, the Board concludes that the notice requirements under Chapter 17 of 38 U.S.C. and 38 C.F.R. have been met.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims as well as obtain a VA medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i).  All records pertaining to the Veteran's treatment at the VA Emergency Department in Tucson, Arizona on June 5, 2013 and Oro Valley Hospital on June 5, 2013 and June 6, 2103 are associated with the claims folder.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence she should submit to substantiate her claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


II.  Criteria and Analysis 

The Veteran is seeking payment or reimbursement of his medical treatment for chest pain and hypokalemia at Oro Valley Hospital on June 5, 2013 and June 6, 2013.  The Tucson, Arizona VAMC denied the claim in June 2013 and July 2013 based on the determination that the care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health and a VA facility was reasonably available.  The Veteran appeals this decision. 

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014).  The Veteran has not argued and the evidence of record does not show that prior authorization for the medical treatment was obtained.  Accordingly, as the evidence does not show that the services were authorized by VA, it must be determined whether the Veteran is otherwise entitled to reimbursement for services not previously authorized.  See U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare Benefits Act, 38 U.S.C.A. § 1725 (2014).  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care, 38 U.S.C.A. §§ 1725 and 1728 (2014).  Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation will be paid on the basis of a claim timely filed, under the following circumstances:

(a) For Veterans with service connected disabilities.  Emergency treatment not previously authorized was rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(i)(2); and

(b) In a medical emergency.  Emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonable expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2014); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008 (2009).  

To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2014).

At the time of the Veteran' treatment on June 5, 2013 and June 6, 2103 he was not service connected for any disability, and he is not now service connected for any disability.  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728. 

With respect to whether reimbursement is warranted under 38 U.S.C.A. § 1725, the central issue is whether treatment at a VA facility was reasonably feasible.  The evidence shows that the Veteran sought treatment at the VA Emergency Department in Tucson, Arizona on June 5, 2013.  He arrived at the VA Emergency Department by a privately owned vehicle.  He was seen in triage at 5:30 pm.  Triage notes reveal that the Veteran ambulated into the emergency department in no apparent distress with complaint of constant left side chest pain radiating into the left arm and nausea for the past two days.  He vomited the day he sought treatment.  He was administered an electrocardiogram and it was made available to the physician.  Thereafter, there was a note that the Veteran left without an examination.  This note was signed on June 5, 2013 at 8:27 pm.  The Veteran's hospital records from Oro Valley Hospital reveal that the Veteran sought treatment on June 5, 2013 for chest pain.  He saw a physician at 10:04 pm.  The Veteran reported a two day history of intermittent left-sided pressure-like chest pain radiating to his left arm that became worse on exertion.  He denied shortness of breath, fever, chills, nausea, vomiting, diarrhea or other injury, problem or complaint.  He did report at the cardiology consultation on June 6, 2013 that in the last 24 hours he experienced nausea and profound fatigue.  The physician on June 5 conducted a full ten point review of systems and the results were negative.  Physical examination revealed an alert, oriented times three white male in mild distress.  The Veteran had two normal electrocardiograms.  CBC was within normal limits and he had a basic metabolic profile except for low potassium and elevated glucose.  Clinical impression was chest pain and hypokalemia.  He was admitted in fair condition for impatient management to rule out myocardial infarction.  

The Board notes that the Veteran admitted in September 2013 that the VA Emergency Department in Tucson was feasibly available to him and he did use it; however, upon arrival he only received triage and minimal testing (EKG, but no blood work).  After waiting three hours, the Veteran thought he should seek emergency care somewhere else.  He testified at the March 2014 Board hearing that he did not have any further communication with anyone after triage at the VA Emergency Department prior to leaving.  He stated that he waited for three hours without being seen by a physician and then he left.  He went home and his wife encouraged him to go to Oro Valley Hospital for treatment.

After a review of the evidence, the Board finds that that a VA facility was reasonably available to treat the Veteran and an attempt to use such a facility beforehand would have been considered reasonable by a prudent layperson.  In this regard, at the time the Veteran sought treatment, the VA Emergency Department at the Southern Arizona VA Health Care System in Tucson was approximately 23 miles from the Veteran's home and the Oro Valley Hospital was approximately 4 miles from the Veteran's home.  The VA Emergency Department is open 24 hours a day seven days a week.  The medical evidence shows that the Veteran had chest pain that radiated into the left arm for two days prior to seeking emergency care.  Furthermore, he actually went to the VA Emergency Department in Tucson for emergency treatment on June 5, 2013.  He was evaluated in triage and then he waited for approximately three hours to see a physician.  The Veteran did not speak to anyone prior to leaving the emergency room to see when he would be seen by a physician or other clinician for his symptoms.  After he left the VA facility he went home and it appears that he sought private treatment after his wife encouraged him to seek treatment for his symptoms.  The symptoms that he reported at Oro Valley Hospital were similar to those reported at the VA facility and the medical evidence reflects that his symptoms had not increased in severity since he left the VA facility.  Based on the foregoing, a VA facility was reasonably available to treat the Veteran and an attempt to use such a facility beforehand would have been considered reasonable by a prudent layperson

As the Veteran does not meet one of the criteria under 38 C.F.R. §§ 17.120 and 17.1002, reimbursement for unauthorized treatment is prohibited.  The Board need not address whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment.  Id.  Accordingly, for the reasons stated above, reimbursement or payment under the provisions of 38 U.S.C.A. §§ 1725, 1728 and 38 C.F.R. §§ 17.120 and 17.1002 for the Veteran's medical treatment on June 5, 2013 and June 6, 2013 at Oro Valley Hospital is not warranted.

Based on the foregoing, the Board finds that the Veteran's claim for payment or reimbursement of medical expenses incurred on June 5, 2013 and June 6, 2013 at Oro Valley Hospital must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).










ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Oro Valley Hospital on June 5, 2013 and June 6, 2013 is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


